PER CURIAM:
This case was taken en banc by vote of the judges of this court pursuant to Rule 35 Fed.R.App.P. and not under 2 U.S.C. § 437h.
Standing as found by the panel opinion in Athens Lumber Company, Inc. v. Federal Election Commission, 689 F.2d 1006 (11th Cir.1982) now vacated, is found by this en banc court for the reasons given in the panel opinion.
Viewing the substantive constitutional issues as being controlled by the Court’s unanimous opinion in Federal Election Commission v. National Right to Work Committee et al.,-U.S.-, 103 S.Ct. 552, 74 L.Ed.2d 364 (1982), and for the reasons there stated, we find the limitations and prohibitions of which appellants complain to be constitutional.
The judgment of the district court 531 F.Supp. 756 dismissing the case is REVERSED. The case is REMANDED for entry of judgment for defendant.